 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 421 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2004 
Ms. McCarthy of Missouri (for herself, Mr. Skelton, Mr. Blunt, Mr. Moore, Mr. Clay, Mr. Graves, Mrs. Emerson, Mr. Gephardt, and Mr. Akin) submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Recognizing the Liberty Memorial Museum in Kansas City, Missouri, as America’s National World War I Museum, and for other purposes. 
 
Whereas the Liberty Memorial Museum in Kansas City, Missouri, was built in 1926 in honor of those who served in World War I in defense of liberty and the Nation; 
Whereas the Liberty Memorial Association, a nonprofit organization which originally built the Liberty Memorial Museum, is responsible for the finances, operations, and collections management of the Liberty Memorial Museum; 
Whereas the Liberty Memorial Museum is the only public museum in the Nation that exists for the exclusive purpose of interpreting the experiences of the United States and its allies in the World War I years (1914-1918), both on the battlefield and on the home front; 
Whereas the Liberty Memorial Museum project began after the 1918 Armistice through the efforts of a large-scale, grass-roots civic and fundraising effort by the citizens and veterans of the Kansas City metropolitan area; 
Whereas after the conclusion of a national architectural design competition, ground was broken in 1921, construction began in 1923, and the Liberty Memorial Museum was opened to the public in 1926; 
Whereas in 1994, the Liberty Memorial Museum closed for a massive restoration and expansion project; 
Whereas the restored museum reopened to the public on Memorial Day, 2002, during a gala rededication ceremony; 
Whereas exhibits prepared for the original museum buildings presaged the dramatic, underground expansion of core exhibition gallery space, with over 30,000 square feet of new interpretive and educational exhibits currently in development; 
Whereas the new exhibits, along with an expanded research library and archives, will more fully utilize the many thousands of historical objects, books, maps, posters, photographs, diaries, letters, and reminiscences of World War I participants that are preserved for posterity in the Liberty Memorial Museum's’s collections; 
Whereas the new core exhibition is scheduled to open on Veterans Day, 2006; 
Whereas the City of Kansas City, the State of Missouri, and thousands of private donors and philanthropic foundations have contributed millions of dollars to build and later to restore this national treasure; 
Whereas the Liberty Memorial Museum continues to receive the strong support of residents from the States of Missouri and Kansas and across the Nation; 
Whereas since the restoration and rededication of 2002, the Liberty Memorial Museum has attracted thousands of visitors from across the United States and many foreign countries; 
Whereas there remains a need to preserve in a museum setting evidence of the honor, courage, patriotism, and sacrifice of those Americans who offered their services and who gave their lives in defense of liberty during World War I, evidence of the roles of women and African Americans during World War I, and evidence of other relevant subjects; 
Whereas the Liberty Memorial Museum seeks to educate a diverse group of audiences through its comprehensive collection of historical materials, emphasizing eyewitness accounts of the participants on the battlefield and the home front and the impact of World War I on individuals, then and now; 
Whereas the Liberty Memorial Museum continues to actively acquire and preserve such materials; 
Whereas a great opportunity exists to use the invaluable resources of the Liberty Memorial Museum to teach the Lessons of Liberty to the Nation’s schoolchildren through on-site visits, classroom curriculum development, distance learning, and other educational initiatives; 
Whereas the Liberty Memorial Museum should always be the Nation’s museum of the national experience in the World War I years (1914-1918), where people go to learn about this critical period; 
Whereas the Liberty Memorial Museum should be the place where the Nation’s history of this monumental struggle will be preserved so that generations of the 21st century may understand the role played by the United States in the preservation and advancement of democracy, freedom, and liberty in the early 20th century; 
Whereas this initiative to recognize and preserve the history of the Nation's sacrifices in World War I will take on added significance as the Nation approaches the centennial observance of this event; and 
Whereas it is fitting and proper to refer to the Liberty Memorial Museum as America’s National World War I Museum: Now, therefore, be it 
 
That the Congress— 
(1)recognizes the Liberty Memorial Museum in Kansas City, Missouri, including the museum’s future and expanded exhibits, collections, library, archives, and educational programs, as America’s National World War I Museum; 
(2)recognizes the continuing collection, preservation, and interpretation of the historical objects and other historical materials held by the Liberty Memorial Museum that enhance the knowledge and understanding of the Nation’s people of the American and allied experience during the World War I years (1914-1918), both on the battlefield and on the home front; 
(3)commends the ongoing development and visibility of Lessons of Liberty educational outreach programs for teachers and students throughout the Nation; and 
(4)encourages the need for present generations to understand the magnitude of World War I, how it shaped the Nation, other countries, and later world events, and how the sacrifices made then helped preserve liberty, democracy, and other founding principles for generations to come. 
 
